DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device comprising: “forming a recess in a semiconductor material; performing a wet etch process to clean the recess; treating the recess with a plasma process, wherein the plasma process removes the semiconductor material exposed by the recess at a first etch rate along a depth direction of the recess, and simultaneously removes the semiconductor material exposed by the recess at a second etch rate along a lateral direction of the recess perpendicular to the depth direction, wherein the first etch rate is lower than the second etch rate; and performing a dry etch process to clean the recess after the plasma process and the wet etch process”.
Regarding claim 11, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “forming a recess in a substrate adjacent to a gate structure; performing a plasma process to treat the recess, wherein in a same processing step, the plasma process removes portions of the substrate exposed by the recess along a depth direction of the recess and along a horizontal direction perpendicular to the depth direction, wherein the plasma process has a first etch rate of the substrate along the depth direction and has a second etch rate of the substrate along the horizontal direction, the second etch rate being higher than the first etch rate; performing a wet etch process to clean the recess; and forming a source/drain region in the recess”
Regarding claim 17, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with steps of “removing a portion of a semiconductor fin to form a recess; treating surface regions of the semiconductor fin exposed by the recess using a plasma process, wherein the plasma process fine-tunes a drain induced barrier lowering (DIBL) of the semiconductor device into a pre-determined range by changing a profile of the recess, wherein the plasma process changes the profile of the recess by simultaneously expanding the recess along a depth direction of the recess at a first speed and along a lateral direction of the recess at a second speed faster than the first speed; performing a wet etch process to clean the recess; and performing a dry etch process to clean the recess”. 
The closest prior art of record is Tak et al. (US 2018/0286676 A1).  Tak teaches a method of removing a native oxide layer on surface of a recess.  The method includes: performing a wet etching process, performing a hydrogen plasma process, and finally a third dry etching process.  The hydrogen plasma process involves the same gases, same range of pressure, and at the same temperature range, for around the same duration.  However, there is no information on the gas flow rate of the hydrogen gas.  So there is not enough evidence to suggest that the hydrogen plasma process of Tak would have the same properties as the claimed plasma process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822